DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I in the reply filed on September 20, 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012-33418.  Regarding claim 1, the reference teaches a solid oxide fuel cell comprising a support layer (15) mainly composed of a metal ([0043], Fig. 1), an anode (12) supported by the support, and a mixed layer (17) interposed between the support and the anode ([0042]).   The anode includes a bone structure (skeleton) (121) composed of a ceramic having a first oxide (121A) having electron conductivity and a second oxide (121B) having oxide ion conductivity .  
Thus, the instant claims are anticipated. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418. 
The reference is applied to claim 1 for the reasons stated above.  However, the reference does not expressly teach the porosity of the mixed layer, an area ratio of materials in the mixed layer, or a thickness of the mixed layer as recited in claims 3-5.  
However, the invention as a whole would have been obvious to one skilled in the art at the time of filing because with regard to the porosity of the mixed layer being higher than 10%, a skilled person would recognize that the porosity of any layer in a gas diffusion structure is a result effective variable that could be manipulated to affect reaction rate and current density of the electrode/fuel cell.  It has been held that the discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art. In re Boesch, 205 USPQ 215 (CCPA 1980).  Similarly, regarding claim 5, the thickness of the mixed layer being 1 micron or greater would be rendered obvious based on the layer needing to have a sufficient thickness and structural integrity to perform its intended function (current collection), while not making it so thick as to add unnecessary weight to the fuel cell.
Regarding claim 4, which recites a ratio of an area of a metallic material to the ceramic material in the mixed layer being 1:9 to 9:1, as the reference does not provide specific guidance on this, it would be obvious to provide the metal and ceramic particles in the mixed layer to have approximately equal sizes and content amounts, and therefore they would have approximately equal areas.  The resulting value of area ratio would fall in the middle of Applicant’s claimed range.  As such, claim 4 would be rendered obvious. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418 in view of Son et al (US 20120003565).  
JP ‘418 is applied for the reasons stated above.  However, the reference does not expressly teach that the porosity of the support is larger than that of the mixed layer, which is larger than that of the anode as recited in claim 6. 
Son et al. is directed to an anode-supported solid oxide fuel cell.  The anode has a support (11), a functional layer (13), and an intermediate layer (15) between the support and the functional layer.  In [0069], the reference also teaches the following:

    PNG
    media_image1.png
    136
    374
    media_image1.png
    Greyscale
 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because a particular known technique (porosity gradient of anode and its supporting layers) was recognized as part of the ordinary capabilities of one skilled in the art.  KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the skilled artisan would have incorporated the porosity gradient of Son et al. into the anode and supporting layers of JP ‘418.  It is noted that Son et al. has two anode supporting layers (15, 11) which are analogous to the two supporting layers 17, 15 of JP ‘418.



Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over JP 2012-33418 in view of JP 20018-55946.
JP ‘418 is applied for the reasons stated above.  The reference further teaches that the catalyst contains a metal and an oxide such as alumina or magnesia (that would not necessarily be recognized by one skilled in the art as ionically conductive), and therefore does not teach that the catalyst comprises a third oxide having oxygen ion conductivity as recited in claim 8.  
JP ‘946 teaches an anode for a solid oxide fuel cell comprising a skeleton having electronically and ionically conductive oxides ([0033]).  A catalyst comprising a metal and an ion conductive oxide is present on the skeleton ([0034] et seq.).
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Therefore, the artisan would have used the catalyst composition of JP ‘946 on the electrode skeleton of JP ‘418.  The oxide of JP ‘946 could be used in addition to or in place of the oxide of JP ‘418. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  Larsen et al. (US 20090061279), teaches a transitional layer between a solid oxide fuel cell cathode and a support layer and the benefits obtained therefrom ([0060]). 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jonathan Crepeau/
Primary Examiner, Art Unit 1725
October 22, 2021